311 F.2d 134
Alfred GARRETT, Appellant,v.UNITED STATES of America, Appellee.
No. 17225.
United States Court of Appeals District of Columbia Circuit.
Argued November 7, 1962.
Decided November 21, 1962.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, District Judge.
Mr. William R. Duff, Washington, D. C., (appointed by this court) for appellant.
Mr. Barry Sidman, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Frank Q. Nebeker, Asst. U. S. Atty., were on the brief for appellee. Mr. Nathan J. Paulson, Asst. U. S. Atty., at the time the record was filed, also entered an appearance for appellee.
Before Mr. Justice REED,* retired, and EDGERTON and DANAHER, Circuit Judges.
PER CURIAM.


1
On this appeal from a conviction of robbery, appellant has been ably represented by counsel we appointed but we find no error.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to Sec. 294(a), Title 28 U.S.Code